DETAILED ACTION
This office action is in response to RCE filed on 12/28/2020.
Claims 1-20 are pending of which claims 1, 9 and 16 are independent claims.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, and 12-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US. Pub. 20050002387 to Blumrich (hereinafter “Blumrich”).

Regarding claim 1: Blumrich discloses a computer-implemented method comprising: detecting, by a network device, a link failure between the network device and a destination node (Blumrich, see paragraph [0049], the more busy ( busy in a network means the path is congested or failed) the internal links towards the direct router, the more likely the packet is to be bounced; receiving, by the network device, a data packet addressed to the destination node; discarding the data packet when a packet header of the data packet includes an indication that the data packet experienced a prior packet bounce (Blumrich, see paragraph [0036], a packet-based one-bounce network, the restriction of one-bounce can be obeyed by a bit in each packet header indicating whether a packet has already bounced or not, this so-called bounce bit is clear when the packet is injected into the network and is set when the packet is bounced to a switch which is not the destination switch, and  this so-called bounce switch, when set indicates that the packet only can go to the destination switch, and will not be bounced again).and forwarding the data packet when the packet header of the data packet does not include the indication that the data packet experienced the prior packet bounce (Blumrich, see paragraph [0049], there are plurality of switches to a destination with a direct of an external link; as the packet passes through the so called  injection switch, at each router, the packet encountered with one or more external links to other switches, the router randomly determines if the packet should be bounced to one of the other switches; the more busy or congested or failed the internal links towards the direct router, the more likely the packet is to be bounced; the less busy the external links towards the other routers, the more likely the packet is to be bounced; for example, a unicast packet may be routed on the bounce network and through its switches; this routing is achieved using two fields in the packet header: One field is the destination node identifier and is typical for many networks; the other field is the direct router identifier and is unique to the bounce network; before injecting a packet into the network, the node writes the destination node identifier into the packet header; a node is identified by its switch and by its router within that switch; using the destination switch as an index, the injection router looks up in a table the router on the injection switch with an external link to the destination switch; such a router is a so-called direct router; once the bounce bit is set in the packet header, the packet is not bounced off the bounce switch. Similarly, if the packet didn't bounce on the injection switch, it reached a direct router on that switch, and from direct router, the packet passes over an external link to a receiving router on the destination switch. 
Regarding claim 2: Blumrich discloses the  computer-implemented method of claim 1, wherein, the data packet is forwarded, and the forwarding includes updating encapsulation information of the data packet to include an address of another network device Blumrich, see paragraph [0049], a packet has two fields in the packet header: a destination node identifier and is typical for many networks; a direct router identifier and is unique to the bounce network; before injecting a packet into the network, the node writes the destination node identifier into the packet header; a node is identified by its switch and by its router within that switch; using the destination switch as an index, the injection router looks up in a table the router on the injection switch with an external link to the destination switch; such a router is a so-called direct router and with set bounce  bit in the packet header,  the packet is routed to the direct route for further routing to the destination, and  once the bounce bit is set in the packet header, the packet is not bounced off the bounce switch. Similarly, if the packet didn't bounce on the injection switch, it reached a direct router on that switch, and from direct router, the packet passes over an external link to a receiving router on the destination switch and no bouncing bit is set, the packet is routed to the destination and if the path is busy the packet is removed and no routing the bounce switch is performed. Note: the use of encapsulation without no relevant use take to mean adding routing information which is disclosed by the prior art) 


Regarding claim 3: Blumrich discloses the  computer-implemented method of claim 2, wherein the updating of the encapsulation information (Blumrich, see paragraph [0049], a packet has two fields in the packet header: a destination node identifier and is typical for many networks; a direct router identifier and is unique to the bounce network; before injecting a packet into the network, the node writes the destination node identifier into the packet header; a node is identified by its switch and by its router within that switch; using the destination switch as an index, the injection router looks up in a table the router on the injection switch with an external link to the destination switch includes transmitting the data packet to the another network device for forwarding to the destination node (Blumrich, see paragraph [0049], an injection router looks up in a table for a router on the injection switch with an external forward  link to the destination switch; such a router is a so-called direct router and with set bounce  bit in the packet header,  the packet is routed to the direct route for further routing, and  once the bounce bit is set in the packet header, the packet is not bounced off the bounce switch. Similarly, if the packet didn't bounce on the injection switch, it reached a direct router on that switch, and from direct router, the packet passes over an external link to a receiving router on the destination switch and no bouncing bit is set, the packet is routed to the destination and if the path is busy the packet is removed and no routing the bounce switch is performed and  see paragraph [0051], FIG. 8,  a one bounce network consists of switches and  each switch may comprise a one bounce network.  

Regarding claim 5: Blumrich discloses the computer-implemented method of claim 1, wherein the indication is that the data packet was undeliverable by the destination node (Blumrich, see paragraph [0049], a receiving bounce router uses the destination switch identifier as an index to look up in a table a direct router on the bounce switch with an external link to the destination switch, the receiving bounce router writes the direct router identifier into the packet header; the packet then passes along the internal links of the bounce switch to a direct router, and since the bounce bit is set, the packet is not bounced off the bounce switch and if the destination is not available, the packet will be dropped).  

Regarding claim 6: Blumrich discloses the  computer-implemented method of claim 5, wherein the data packet is discarded based on the indication(Blumrich, see paragraph [0049], the receiving bounce router writes the direct router identifier into the packet header; the packet then passes along the internal links of the bounce switch to a direct router, and since the bounce bit is set, the packet is not bounced off the bounce switch and as an indication once the bounce bit is set, the packet will not be bounced again and will be discard if undelivered on the direct link to the destination from the receiving bounce router).   


Regarding claim 7: Blumrich discloses the  computer-implemented method of claim 1, wherein, the network device is in a virtual port channel, and the network device is Blumrich, see paragraph [0038], an underlying network guarantees the destination channel ( channels may be virtual channels) to be deadlock free, i.e.,  the destination channel is guaranteed to drain if the nodes are reading their received packets and since a destination channel is the immediate destination of every packet in a bounce channel, the bounce channel is guaranteed to drain. Since a bounce channel is the immediate destination of every packet in an injection channel, the injection channel is guaranteed to drain; as in existing networks, the deadlock-free channel of the one-bounce network may be used in combination with other networks, for example, the deadlock-free channel can be used as an escape channel for additional channels that on their own are not free of deadlock).  


Regarding claim 8: Blumrich discloses the  computer-implemented method of claim 1, wherein, the network device is in a virtual port channel including another network device, the another network device connected to a another destination node, and a forwarding decision for another data packet addressed to the another destination node is made by the another network device and the network device based on a hash function performed on address information of the another data packet (Blumrich, see paragraph [0051],FIG. 8,  a one bounce network consists of switches and allows for an arbitrary construction within each switch, where each switch of a one bounce network of FIG. 8 illustrates a two-level one-bounce network having a top-level including 4 switches interconnected via a link between each pair of switches, and see paragraph [0049], for example, a unicast packet may be routed on the bounce network and through its switches where routing is achieved using two fields in the packet header; one field is the destination node identifier and is typical for many networks; the other field is the direct router identifier and is unique to the bounce network, and before injecting a packet into the network, the node writes the destination node identifier into the packet header; a node is identified by its switch and by its router within that switch).  


Regarding claim 9. (Currently Amended) A system comprising: one or more network devices, with one or more processors and a computer-readable medium comprising instructions stored therein that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: detecting a link failure between the one or more network devices and a destination node; receiving a data packet addressed to the destination node(Blumrich, see paragraph [0049], the more busy ( busy in a network means the path is congested or failed) the internal links towards the direct router, the more likely the packet is to be bounced; discarding the data packet when a packet header of the data packet includes an indication that the data packet experienced a prior packet bounce(Blumrich, see paragraph [0036], a packet-based one-bounce network, the restriction of one-bounce can be obeyed by a bit in each packet header indicating whether a packet has already bounced or not, this so-called bounce bit is clear when the packet is injected into the network and is set when the packet is bounced to a switch which is not the destination switch, and  this so-called bounce switch, when set indicates that the packet only can go to the destination switch, and will not be bounced again); and forwarding the data packet when the packet header of the data packet does not include the indication that the data packet experienced the prior packet bounce(Blumrich, see paragraph [0049], there are plurality of switches to a destination with a direct of an external link; as the packet passes through the so called  injection switch, at each router, the packet encountered with one or more external links to other switches, the router randomly determines if the packet should be bounced to one of the other switches; the more busy or congested or failed the internal links towards the direct router, the more likely the packet is to be bounced; the less busy the external links towards the other routers, the more likely the packet is to be bounced; for example, a unicast packet may be routed on the bounce network and through its switches; this routing is achieved using two fields in the packet header: One field is the destination node identifier and is typical for many networks; the other field is the direct router identifier and is unique to the bounce network; before injecting a packet into the network, the node writes the destination node identifier into the packet header; a node is identified by its switch and by its router within that switch; using the destination switch as an index, the injection router looks up in a table the router on the injection switch with an external link to the destination switch; such a router is a so-called direct router; once the bounce bit is set in the packet header, the packet is not bounced off the bounce switch. Similarly, if the packet didn't bounce on the injection switch, it reached a direct router on that switch, and from direct router, the packet passes over an external link to a receiving router on the destination switch. 

Regarding claim 10: Blumrich discloses the  system claim 9, wherein, the indication is a flipped bit in packet encapsulation information, the flipped bit indicated via a bouncing switch, and the data packet is discarded based on the indication(Blumrich, see paragraph [0037], there are two bouncing procedures using a bouncing bit is  restricting a packet to a single bounce, by setting the bounce bit before injecting a packet into the network, the bounce bit allows a node to inject a packet guaranteed not to bounce. for example, for an application using all the nodes on a network, the most efficient all-to-all communication is achieved when no packet bounces and instead all packets proceed directly to the destination switch; in the second procedure, the node can specify a particular bounce switch to be used; the node sets in the packet header the bounce bit and the direct router identifier described; if the direct router is not the router of the destination node, the packet is bounced over the external link of the identified direct router. Note: the bouncing procedure a guaranteed delivery procedure, when a packet is transported without bouncing bit set in the header of the packet, the packet uses the normal route and the packet may be discarded if the forward path is busy). 
Regarding claim 12: Blumrich discloses the system claim 9, wherein the indication is that the data packet was undeliverable by the destination node(Blumrich, see paragraph [0049], a receiving bounce router uses the destination switch identifier as an index to look up in a table a direct router on the bounce switch with an external link to the destination switch, the receiving bounce router writes the direct router identifier into the packet header; the packet then passes along the internal links of the bounce switch to a direct router, and since the bounce bit is set, the packet is not bounced off the bounce switch and if the destination is not available, the packet will be dropped).  
  


Regarding claim 13: Blumrich discloses the  system of claim 12, wherein the data packet is discarded based on the indication that the data packet was undeliverable by the destination node(Blumrich, see paragraph [0049], the receiving bounce router writes the direct router identifier into the packet header; the packet then passes along the internal links of the bounce switch to a direct router, and since the bounce bit is set, the packet is not bounced off the bounce switch and as an indication once the bounce bit is set, the packet will not be bounced again and will be discard if undelivered on the direct link to the destination from the receiving bounce router).  

  
Regarding claim 14: Blumrich discloses the  system of claim 9, wherein, the one or more network devices include a plurality of network devices in a virtual port channel, and the operations include storing an address of one of the plurality of network devices and a shared address of the virtual port channel (Blumrich, see paragraph [0049],  router information is stored in a Table, for example, an injection router looks up in a table the router on the injection switch with an external link to the destination switch, and also injection router looks up for the receiving bounce router uses the destination switch identifier as an index to look up in a table a direct router on the bounce switch with an external link to the destination switch).  


Regarding claim 15: Blumrich discloses the  system of claim 9, wherein, the one or more network devices include a plurality of network devices in a virtual port channel, each of the plurality of network devices connected to another destination node, and a forwarding decision for another data packet addressed to the another destination node is made by the plurality of network devices based on a hash function performed on address information of the another data packet(Blumrich, see paragraph [0049], a  router information is stored in a Table, for example, an injection router looks up in a table the router on the injection switch with an external link to the destination switch, and also injection router looks up for the receiving bounce router uses the destination switch identifier as an index to look up in a table a direct router on the bounce switch with an external link to the destination switch. Note: the router information for both internal and external network is stored in a Table, the destination index may be used to get the information and the index may be derived using a hash function).  
.  


Regarding claim 16. (Currently Amended) A non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations comprising: detecting, by a network device, a link failure between the network device and a destination node(Blumrich, see paragraph [0049], the more busy ( busy in a network means the path is congested or failed) the internal links towards the direct router, the more likely the packet is to be bounced); receiving, by the network device, a data packet addressed to the destination node; discarding the data packet when a packet header of the data packet includes an indication that the data packet experienced a prior packet bounce(Blumrich, see paragraph [0036], a packet-based one-bounce network, the restriction of one-bounce can be obeyed by a bit in each packet header indicating whether a packet has already bounced or not, this so-called bounce bit is clear when the packet is injected into the network and is set when the packet is bounced to a switch which is not the destination switch, and  this so-called bounce switch, when set indicates that the packet only can go to the destination switch, and will not be bounced again); and forwarding the data packet when the packet header of the data packet does not include the indication of the prior packet bounce(Blumrich, see paragraph [0049], there are plurality of switches to a destination with a direct of an external link; as the packet passes through the so called  injection switch, at each router, the packet encountered with one or more external links to other switches, the router randomly determines if the packet should be bounced to one of the other switches; the more busy or congested or failed the internal links towards the direct router, the more likely the packet is to be bounced; the less busy the external links towards the other routers, the more likely the packet is to be bounced; for example, a unicast packet may be routed on the bounce network and through its switches; this routing is achieved using two fields in the packet header: One field is the destination node identifier and is typical for many networks; the other field is the direct router identifier and is unique to the bounce network; before injecting a packet into the network, the node writes the destination node identifier into the packet header; a node is identified by its switch and by its router within that switch; using the destination switch as an index, the injection router looks up in a table the router on the injection switch with an external link to the destination switch; such a router is a so-called direct router; once the bounce bit is set in the packet header, the packet is not bounced off the bounce switch. Similarly, if the packet didn't bounce on the injection switch, it reached a direct router on that switch, and from direct router, the packet passes over an external link to a receiving router on the destination switch. 

Regarding claim 17: Blumrich discloses the  non-transitory computer-readable storage medium of claim 16, wherein, the data packet is forwarded, and the forwarding includes updating encapsulation information of the data packet to include an address of another network device (Blumrich, see paragraph [0049], a packet has two fields in the packet header: a destination node identifier and is typical for many networks; a direct router identifier and is unique to the bounce network; before injecting a packet into the network, the node writes the destination node identifier into the packet header; a node is identified by its switch and by its router within that switch; using the destination switch as an index, the injection router looks up in a table the router on the injection switch with an external link to the destination switch; such a router is a so-called direct router and with set bounce  bit in the packet header,  the packet is routed to the direct route for further routing to the destination, and  once the bounce bit is set in the packet header, the packet is not bounced off the bounce switch. Similarly, if the packet didn't bounce on the injection switch, it reached a direct router on that switch, and from direct router, the packet passes over an external link to a receiving router on the destination switch and no bouncing bit is set, the packet is routed to the destination and if the path is busy the packet is removed and no routing the bounce switch is performed. Note: the use of encapsulation without no relevant use take to mean adding routing information which is disclosed by the prior art) 
.  


Regarding claim 18: Blumrich discloses the  non-transitory computer-readable storage medium of claim 17, wherein updating of the encapsulation information includes transmitting the data packet to the another network device for forwarding to the destination node (Blumrich, see paragraph [0049], a packet has two fields in the packet header: a destination node identifier and is typical for many networks; a direct router identifier and is unique to the bounce network; before injecting a packet into the network, the node writes the destination node identifier into the packet header; a node is identified by its switch and by its router within that switch; using the destination switch as an index, the injection router looks up in a table the router on the injection switch with an external link to the destination switch. Note: the use of encapsulation without no relevant use take to mean adding routing information which is disclosed by the prior art)  

Regarding claim 19: Blumrich discloses the  non-transitory computer-readable storage medium of claim 18, wherein the network device is configured to retain the address of the another network device and a shared address of a virtual port channel (Blumrich, see paragraph [0049], a packet has two fields in the packet header: a destination node identifier and is typical for many networks; a direct router identifier and is unique to the bounce network; before injecting a packet into the network, the node writes the destination node identifier into the packet header; a node is identified by its switch and by its router within that switch; using the destination switch as an index, the injection router looks up in a table the router on the injection switch with an external link to the destination switch. The packet routing address is encoded into virtual channel and the information in the packet may be local information or global information depending where the packet is intended). 

Regarding claim 20: Blumrich discloses the  non-transitory computer-readable storage medium of claim 16, wherein the indication is that the data packet was undeliverable by the destination node(Blumrich, see paragraph [0049], the packet header has a bouncing bit, the is set and indicates whether the packet is bounced or not, for example, when the bounce bit is set, the packet is not bounced off the bounce switch and  this bouncing bit is an indication, the packet will not be bounced again and will be discard if undelivered on the direct link to the destination from the receiving bounce router. Note: this no message from by destination because it does not anything about a message undelivered to it). 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20050002387 to Blumrich (hereinafter “Blumrich”) in view of US. Pub. 20150365313 to Chiba (hereinafter “Chiba”)


Regarding claim 4: Blumrich discloses discarding the data packet when a packet header of the data packet includes an indication that the data packet experienced a prior packet bounce. However, Blumrich does not explicitly teach the computer-However, Chiba in the same or similar field of endeavor teaches the computer-implemented method of claim 2, wherein the updating of the encapsulation information includes modifying an outer tunnel-end-point (TEP) destination address of the data packet (Chiba, see paragraph [0008], a virtual tunnel technique compatible, for example, with the VXLAN or NVGRE in NPL 1 or 2, one virtual machine communicates with another virtual machine that belongs to the same virtual network connected to an opposite tunnel endpoint (which will simply be referred to as a "TEP") that functions as an endpoint of a virtual tunnel via a TEP to which the one virtual machine has been connected, and see paragraph [0004], in TEP or in the VXLAN, a layer 2 frame is encapsulated at a tunnel endpoint that functions as an endpoint of a virtual tunnel. In this encapsulation, a VXLAN Network Identifier (VNI) having a length of 24 bits is added to an encapsulation header). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chiba into Blumrich’s system/method because it would allow setting for connecting the TEP and the virtual network.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce complex management and the burden on the network administrator because TEP supports virtual participation/withdrawal a virtual network (Chiba; [0055]).






Regarding claim 11: Blumrich discloses discarding the data packet when a packet header of the data packet includes an indication that the data packet experienced a prior packet bounce. However, Blumrich does not explicitly teach the system claim 9, wherein, the data packet is forwarded, and the forwarding includes modifying an outer tunnel-end-point (TEP) destination address of the data packet. However, Chiba in the same or similar field of endeavor teaches the  system claim 9,wherein, the data packet is forwarded, and the forwarding includes modifying an outer tunnel-end-point (TEP) destination address of the data packet(Chiba, see paragraph [0008], a virtual tunnel technique compatible, for example, with the VXLAN or NVGRE in NPL 1 or 2, one virtual machine communicates with another virtual machine that belongs to the same virtual network connected to an opposite tunnel endpoint (which will simply be referred to as a "TEP") that functions as an endpoint of a virtual tunnel via a TEP to which the one virtual machine has been connected, and see paragraph [0004], in TEP or in the VXLAN, a layer 2 frame is encapsulated at a tunnel endpoint that functions as an endpoint of a virtual tunnel. In this encapsulation, a VXLAN Network Identifier (VNI) having a length of 24 bits is added to an encapsulation header). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chiba into Blumrich’s system/method because it would allow setting for (Chiba; [0055]).



.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476